DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 10, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim in line 6 recites the limitation “…and of which front and back are separated by images not including the major subject…” it is unclear front and back of what the claim is referring to, and it is unclear what front and back mean in the context of the claim. 
Claims 6, 8 and 10 depend from claim 4; therefore rejected for the same reasons.
Regarding claim 16, the claim in line 5 recites the limitation “…and of which front and back are separated by an image whose imaging interval with respect to an immediately following image is longer than a set interval and an image whose imaging interval with respect 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a processing unit and a control unit in claim 1;
an image extraction unit in claim 2;
a subject extraction unit in claim 3;
a reception unit in claim 17;
a management unit in claim 18;
a processing unit and a control unit in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11, 13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loui et al. (US 20150036931 A1), hereinafter "Loui", in view of Vehar (HOW TO USE LIGHTROOM SYNC (SYNC EDITS ON MULTIPLE IMAGES), published on 03/15/2018).
Regarding claim 1:
Loui teaches: a non-transitory computer readable medium storing an image processing program (FIG. 1, memory 30) causing a computer to function as: a processing unit that performs image processing on an image (computer 10); 
and a control unit (processor 20) 
that controls the processing unit to execute first processing on a target image of the first processing  (abstract: …”selecting one of the digital images as a reference image [equivalent to target image], identifying a salient region of interest in the reference image” ¶ [0021] “…Recurring salient ROI or object is identified by matching keypoints in reference and target images in the set of digital images. This is enabled in step 101 by first computing feature points such as SIFT keypoints for each image in the image set [first processing]. Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102 [extracting major subject].”)
and controls the processing unit to execute second processing corresponding to the first processing on a similar image that is similar to the target image (abstract” “…identifying other digital images containing a region of interest similar to the salient region of interest in the reference image [similar images] using the set of feature points computed for each of other digital images, designating a reference location for the salient region of interest in the reference image, aligning the other digital images to the image that contains the designated reference location [second processing], ordering the image that contains the designated reference location and the other digital images, and generating a navigable view”).
Loui does not teach that the first processing is instructed by a user. 
However, in a related field, Vehar (How to use lightroom sync (sync edits on multiple images) article, published on 03/15/2018) teaches: a first processing instructed by a user (Section (What is lightroom sync?) “Once you have edited an image [first processing instructed by a user] and made it the best it can be, you may want to apply those same changes or presets to other images from the same photo shoot or batch. The easiest way to do this is by 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui to incorporate the teachings of Vehar by including: a first processing instructed by a user in order to edit an image as the user desires and use said edit to be applied to similar images from the same photoshoot or batch. 
Regarding claim 2:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 1.
Loui further teaches: wherein the computer is made to function as an image extraction unit that extracts the similar image (¶ [0021] “Referring to FIG. 2, a set of digital images is received in step 100. Recurring salient ROI or object is identified by matching keypoints in reference and target images in the set of digital images. This is enabled in step 101 by first computing feature points such as SIFT keypoints for each image in the image set. Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102. In step 103, a scene matching algorithm is applied to identify all the other images with similar salient ROI or object as identified earlier
Regarding claim 3:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 2.
Loui further teaches: wherein the computer is made to function as a subject extraction unit that extracts a major subject from the target image (¶ [0021] “…Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102.”);
and the image extraction unit extracts an image including the major subject as the similar image (¶ [0021] “In step 103, a scene matching algorithm is applied to identify all the other images with similar salient ROI or object as identified earlier.”).
Regarding claim 5:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 3.
Loui further teaches: wherein the subject extraction unit extracts the major subject based on at least one of an operation history of an instruction relevant to the first processing of the user or the target image before and after the first processing (¶ [0021] “Recurring salient ROI or object is identified by matching keypoints in reference and target images in the set of digital images. This is enabled in step 101 by first computing feature points such as SIFT keypoints for each image in the image set. Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102.” Identifying the object (extraction) is based on the target image after a first processing (computing feature points), and computing the feature points essentially depends on the target image before the first 
Regarding claim 11:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 3.

    PNG
    media_image1.png
    471
    635
    media_image1.png
    Greyscale
Loui further teaches: wherein the second processing is processing in which at least one of a position or a size of the major subject in the similar image after the second processing is the same as that in the target image after the first processing (¶ [0021] “…Then the corresponding ROI or object of each of the identified images is aligned (e.g., rotated, shifted, cropped) with respect to the reference location of the salient ROI or object 105.”).

Regarding claim 13: the claim limitations are similar to those of claim 11; therefore rejected in the same manner as applied above. 
Regarding claim 17:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 1.
Loui does not teach: wherein the computer is made to function as a reception unit that receives designation of the similar image by the user.
However, Vehar further teaches: wherein the computer is made to function as a reception unit that receives designation of the similar image by the user (Section (How do you sync photos in lightroom?) “Highlight the other images you want to apply the changes and/or preset to by holding down your shift key and then clicking on the last image in the group”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Vehar by including: wherein the computer is made to function as a reception unit that receives designation of the similar image by the user in order to edit an image as the user desires and use said edit to be applied to similar images selected by the user from the same photoshoot or batch.
Regarding claim 19: the claim limitations are similar to those of claim 1; therefore rejected in the same manner as applied above. 
Regarding claim 20: the claim limitations are similar to those of claim 1; therefore rejected in the same manner as applied above. 

Claims 4, 6, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Loui et al. (US 20150036931 A1),hereinafter "Loui", in view of Vehar (HOW TO USE LIGHTROOM SYNC (SYNC EDITS ONMULTIPLE IMAGES), published on 03/15/2018), and Solomon (US 20120229664 A1).
Regarding claim 4:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 3.
Loui in view of Vehar does not explicitly teach: wherein the image extraction unit extracts a series of images, which are images having consecutive imaging dates and times with respect to the target image and including the major subject and of which front and back are separated by images not including the major subject, as the similar images.
However, in a related field, Solomon teaches: wherein the image extraction unit extracts a series of images, which are images having consecutive imaging dates and times with respect to the target image and including the major subject (¶ [0038] “…For example, if there are two still images 401 which are successive on a time-series axis [images having consecutive imaging dates and times]and the time interval difference between the date/time of capturing one of these two still images 401 and the date/time of capturing the other of the two still images 401 is greater than a predetermined time period, the grouping module 306 performs grouping by using the boundary between the two still images 401 as a break-point.”);
and of which front and back are separated by images not including the major subject, as the similar images (¶ [0038] “…In addition, if the still images 401 are images of frames constituting moving picture data, the grouping module 306 detects a so-called scene change point, before and after which the features of images greatly change, and performs grouping by setting each of scenes to be one section. A logic-unit group created by classification is also called an event group.” The limitation “and of which front and back are separated by images not including the major subject” is interpreted to mean that the beginning and end of a series of images is determined by images that do not include the object of interest in them, and these images come before the beginning of the series and after the end of the series in dates and times).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Solomon by including: wherein the image extraction unit extracts a series of images, which are images having consecutive imaging dates and times with respect to the target image and including the major subject and of which front and back are separated by images not including the major subject, as the similar images in order to group images that are from the same scene and within a time period together. 
Regarding claim 6:
Loui in view of Vehar and Solomon teaches: the non-transitory computer readable medium storing an image processing program according to claim 4 as applied above.
Loui further teaches: wherein the subject extraction unit extracts the major subject based on at least one of an operation history of an instruction relevant to the first processing of the user or the target image after the first processing (¶ [0021] “Recurring salient ROI or object is identified by matching keypoints in reference and target images in the set of digital images. This is enabled in step 101 by first computing feature points such as SIFT keypoints for each image in the image set. Then a recurring salient ROI or object is identified in a reference image selected from the digital image set in step 102.” Identifying the object (extraction) is based on the target image after a first processing (computing feature points), and computing the feature points essentially depends on the target image before the first processing; therefore any proses applied to the target image after the first processing is consequentially based on the target image before first processing).
Regarding claim 12:
Loui in view of Vehar and Solomon teaches: the non-transitory computer readable medium storing an image processing program according to claim 4 as applied above.

    PNG
    media_image1.png
    471
    635
    media_image1.png
    Greyscale
Loui further teaches: wherein the second processing is processing in which at least one of a position or a size of the major subject in the similar image after the second processing is the same as that in the target image after the first processing (¶ [0021] “…Then the corresponding ROI or object of each of the identified images is aligned (e.g., rotated, shifted, cropped) with respect to the reference location of the salient
Regarding claim 15:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 2.
Loui in view of Vehar does not explicitly teach: wherein the image extraction unit extracts the similar image based on an imaging interval with respect to the target image.
However, Solomon teaches: wherein the image extraction unit extracts the similar image based on an imaging interval with respect to the target image (¶ [0038] “…For example, if there are two still images 401 which are successive on a time-series axis [images having consecutive imaging dates and times]and the time interval difference between the date/time of capturing one of these two still images 401 and the date/time of capturing the other of the two still images 401 is greater than a predetermined time period, the grouping module 306 performs grouping by using the boundary between the two still images 401 as a break-point.”);
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Solomon by including: wherein the image extraction unit extracts the similar image based on an imaging interval with respect to the target image
Regarding claim 16:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 15.
Loui in view of Vehar does not explicitly teach: wherein the image extraction unit extracts a series of images, which are images having consecutive imaging dates and times with respect to the target image and of which front and back are separated by an image whose imaging interval with respect to an immediately following image is longer than a set interval and an image whose imaging interval with respect to an immediately preceding image is longer than the set interval, as the similar images.
However, in a related field, Solomon teaches: wherein the image extraction unit extracts a series of images, which are images having consecutive imaging dates and times with respect to the target image and including the major subject (¶ [0038] “…For example, if there are two still images 401 which are successive on a time-series axis [images having consecutive imaging dates and times]and the time interval difference between the date/time of capturing one of these two still images 401 and the date/time of capturing the other of the two still images 401 is greater than a predetermined time period, the grouping module 306 performs grouping by using the boundary between the two still images 401 as a break-point.”);
and of which front and back are separated by an image whose imaging interval with respect to an immediately following image is longer than a set interval and an image whose imaging interval with respect to an immediately preceding image is longer than the set interval, as the similar images (¶ [0038] “…For example, if there are two still images 401 which are successive on a time-series axis [images having consecutive imaging dates and times]and the time interval difference between the date/time of capturing one of these two still images 401 and the date/time of capturing the other of the two still images 401 is greater than a predetermined time period, the grouping module 306 performs grouping by using the boundary between the two still images 401 as a break-point. In addition, if the still images 401 are images of frames constituting moving picture data, the grouping module 306 detects a so-called scene change point, before and after which the features of images greatly change, and performs grouping by setting each of scenes to be one section. A logic-unit group created by classification is also called an event group.” The limitation “and of which front and back are separated by an image whose imaging interval with respect to an immediately following image is longer than a set interval and an image whose imaging interval with respect to an immediately preceding image is longer than the set interval” is interpreted to mean that the beginning and end of a series of images is determined by images that have a dates and times with a time interval that is greater than a threshold, and these images come before the beginning of the series and after the end of the series in dates and times).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Solomon by including: wherein the image extraction unit extracts a series of images, which are images having consecutive imaging dates and times with respect to the target image and of which front and back are separated by an image whose imaging interval with respect to an immediately following image is longer than a set interval and an image whose imaging interval with respect to an immediately preceding image is longer than the set interval, as the similar images in order to group images that are from the same scene and within a predetermined time period together. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Loui (US 20150036931 A1), in view of Vehar (HOW TO USE LIGHTROOM SYNC (SYNC EDITS ONMULTIPLE IMAGES), published on 03/15/2018), and Photography Essentials (Lightroom Auto Spot Removal, Published on 06/11/2014).
Regarding claim 14:
Loui in view of Vehar teaches: the non-transitory computer readable medium storing an image processing program according to claim 3.
While Vehar shows that a spot removal option which can be synced to similar images in the Synchronize settings FIG.  Vehar does not explicitly explain how this option works. 
Loui in view of Vehar does not explicitly teach: wherein the subject extraction unit extracts an exclusion target subject, which is a subject to be excluded, from the target image, and the second processing includes processing for excluding the exclusion target subject from the similar image.
However, in a related field, Photography Essentials (Lightroom Auto Spot Removal article, published 06/11/2014 ) which shows the same Synchronize settings FIG as Vehar, explains how it is done and teaches: wherein the subject extraction unit extracts an exclusion target subject, which is a subject to be excluded, from the target image, and the second processing includes processing for excluding the exclusion target subject from the similar image (“If you remove spots [exclude target subject] on one image [target image] you can then Sync 

    PNG
    media_image2.png
    527
    920
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Loui in view of Vehar to incorporate the teachings of Photography Essentials by including: wherein the subject extraction unit extracts an exclusion target subject, which is a subject to be excluded, from the target image, and the second processing includes processing for excluding the exclusion target subject from the similar image in order to save time by editing multiple images at once.
Allowable Subject Matter
Claims 7, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7: Loui in view of Vehar teaches all the limitations of base claim 5. However, the prior art fails to teach, disclose, or suggest extracting the major subject based on at least one of a degree of reflection of each subject in the target image after the first processing OR a distance between the subject and an operation point of the user on the target image in the operation history.
Regarding claim 9: claim 9 depends from 7; therefore allowable for the same reasons. 
Regarding claim 18: Loui in view of Vehar teaches all the limitations of base claim 1. Vehar further teaches wherein the computer is made to function as a management unit that manages an execution history of the first processing (storing the first processing actions made on the selected image to be applied to other images). However, the prior art fails to teach, disclose, or suggest and the control unit controls the processing unit not to execute the second processing on the similar image, on which the first processing has already been executed, with reference to the execution history.
Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8: Loui in view of Vehar teaches all the limitations of base claim 6. However, the prior art fails to teach, disclose, or suggest extracting the major subject based on 
Regarding claim 10: claim 10 depends from 8; therefore allowable for the same reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945, and fax number is (571)270-4813. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665